           Case 4:19-cr-00675-DPM    Document 15 Filed 12/30/19 Page 1 of 1
                               MJStar Reporting:INITIAL APPEARANCE, Length of Hearing(minutes):
                                                       ARRAIGNMENT, Length of Hearing (minutes):
                                                                                                       ¥/


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                                                                                       FILED
                                                                                          EAs-&s. DISTRICT COURT
                                                                                                   RN DISTRICT ARKANSAS
United States of America

v.                                        Case No.: 4:19CR00675-01 DPM
                                                                                    JAMESW
                                                                                    By:            .          CK,CLERK
Jackson Roe
                                                                                                                 DEPCLERK

                             PLEA AND ARRAIGNMENT REPORT

 Plea Date: 12/30/2019                                Deft is__is not       ~
                                                                            custody
 Continued Until: - - - - - -                         _ _ Deft did not appear
 Reason for continuance- - - -                                Clerk to issue warrant

                                              COUNSEL
                                                                              ~

Assistant U.S. Attorney:  Edward 0. Walke           'A f  \
Defense Counsel: William Owen James , Jr.            VV ~Appointe
Interpreter's Name: _ _ _ _ _ _ _ _ _ ____,,_,___ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                 PLEA

TRIAL BEFORE DISTRICT COURT                              CONSENTS TO TRIAL BEFORE MAGST.

NotGuilty     ~
           ------------
                                                         Not Guilty_ _ _ _ _ _ _ _ _ __
Guilty (indicates desire)_ _ _ _ _ __                    Guilty - - - - - - - - - - - - -
Nolo Contendere (desire) _ _ _ _ _ __                    Nolo Contendere
           ..c:
       ?          Demands Trial by Jury                  _ _ _ _ _ _Waives Jury Trial
                                                              Deft agrees_ _ _ _ _ __
                                                              Govt agrees_ _ _ _ _ __



'.lf ofir$1lmcl;iilib-l~S..........,H--_B_AI_L_Date:                    J} - )    s-}~
Bail Changed to: _ _ _ _ _ By: _ _ _ _ _ _ _ _ _ _ _ Date: _ _ _ _ __


Number of Days estimated for Trial:
Estimated Trial Date: 1/30/2020 @ 9:30 a.m., before the Honorable Judge D.P. Marshall Jr.
in Room B155. All Pretrial Motions to be filed within the time specified within the Pretrial
Discovery Order, to be entered forthwith.

Other: - - - - - - - - - - - - - - - - - - - - - ~ ~ - - - - - - - -

 DATE: 12/30/2019                                 so ORDERED: ~ - - =
                                                                     U.S. MAGISTRATE JUDGE
